 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAMON NAVARRO LUPERCIO,                           Case No. 1:21-cv-580-DAD-HBK
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS
13           v.
                                                        (Doc. No. 2)
14    MACARIO MENDOZA,
15                       Defendant.
16

17          Plaintiff Ramon Navarro Lupercio initiated this action by filing a pro se Complaint by a

18   Prisoner Under the Civil Rights Act, 42 U.S.C. § 1983 Form on April 7, 2021 while he was

19   incarcerated in San Quentin State Prison. (Doc. No. 1). Plaintiff seeks leave to proceed in forma

20   pauperis under 28 U.S.C. § 1915. (Doc. No. 2). Plaintiff has submitted a declaration regarding
21   his financial circumstances, which satisfies the requirements under § 1915. Id. It appears

22   Plaintiff is no longer incarcerated based on his address of record. Nonetheless, because the

23   Complaint was initiated while Plaintiff while a prisoner, the Complaint is subject to he Prison

24   Litigation Reform Act.

25          Accordingly, it is hereby ORDERED:

26          1.      Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is GRANTED.
27          2.      Plaintiff remains obligated to pay the statutory filing fee of $400.00 for this action.

28                  See 28 U.S.C. § 1915(b)(1).
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   June 16, 2021
 4                            HELENA M. BARCH-KUCHTA
                              UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                              2
